DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1, 3-10, 12-13 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “closely” in claim 1 is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant discloses that die cut lines that are two millimeters (mm) apart would be considered “closely spaced”, but it is unclear as to how much further apart than 2 mm would be still be considered “closely spaced”.  
Claim 8 recites the same “closely spaced” limitation and is rejected for the same reasons as claim 1 above.  

Claim 22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites a step of forming cuts in the plurality of isolated elements for transfer.  Newly amended claim 8 already recites that cuts are formed in the plurality of isolated elements for transfer in lines 18-20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	Claim Rejections - 35 USC § 103
Claims 1, 3-10, 12-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Commander (EP 1897700) in view of Steenblik et al. (US 7333268) , Zimmer (US 3711353), Whiteman (US (20100045027), Marin (US 5324380) and Sato (US 4094724). 
As to claim 1, Commander discloses a pre-patch transfer sheet and method of manufacturing (Abstract) which can be used to impart security to documents of value (paragraphs 1-2).  Commander discloses a prepatch transfer sheet comprising of: a carrier substrate (12) and prepatch transfer assembly (14, 40, 10, 18, 22) that is affixed along a first side of the carrier substrate comprising:  at least one isolated element (10, 18) for transfer having a micro-optic (C10, L9-10) resin film material (C9, L54 and C10 L7) assembly that produces a synthetic image (C10, L9-10) and an adhesive layer (22, C10, L20) affixed along a first side of the micro-optic film material assembly opposite the carrier substrate; and a background area (between elements 10 and 18) from which material has been removed (C10, L34-36) that is adjacent to or surrounds the at least one isolated element for transfer (C10, L44) (Fig. 2e below).  Commander discloses that a thermally activated adhesive may be used (Claim 2).  

    PNG
    media_image1.png
    296
    488
    media_image1.png
    Greyscale

Commander discloses that the optical film can have micro lenses (paragraph 17), but fails to specifically teach or disclose whether image icons in the form of posts with coated areas which act in conjunction with the lenses may be added.  Steenblik discloses micro-optic security and image presentation providing modulated appearance of an in-plane image (Abstract).  Steenblik discloses a multilayered body with microlens and image icons comprising of shaped posts optionally filled with a material comprising of an ink or dye (Fig. 1b, 7a-7c; claim 18).  Steenblik discloses that the portions magnified by the focusing element (microlens) can be combined and projected to form a magnified synthetic image (Fig. 24a, 24b, 27a and 27b below).  Steenblik discloses that the icons are formed with first resin layer on one side of the optical spacer 5 and another resin layer is placed upon the other side of said optical spacer to form a resin layer of focusing elements 1 (column 26, line 63 – column 27, line 11; Fig. 7a-7c).  Steenblik discloses that the multilayered body varies in thickness across its surface (due to the microlens) and can have a thickness of 10-40 microns (Claim 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the pigmented layer and image structure of Steenblik in the method taught by Commander because one of ordinary skill in the art would have been able to carry out such a modification to achieve the predictable result of providing known successful and conventional method of imparting image and/or logo with a desired color in an optical film.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


    PNG
    media_image2.png
    370
    468
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    180
    570
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    841
    555
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    695
    594
    media_image5.png
    Greyscale

Commander discloses that the optical film can have a thickness 1-10 microns (paragraph 24), but does not specifically disclose that it can have a thickness of 30 microns as claimed.  As stated above, Steenblik discloses that the multilayered micro-optical body varies in thickness across its surface (due to the microlens) and can have a thickness of 10-40 microns (Claim 13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use an optical film thickness of 30 microns  as taught by Steenblik in the method taught by Commander because one of ordinary skill in the art would have been able to carry out such a modification to achieve the predictable result of providing known successful and conventional method of providing an optical film of a known successful and conventional thickness for use in a security device.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The separation layer (14) in the method of the above references as combined would reside between the carrier substrate (12) and the micro-optic film material assembly in the (10) similar to the arrangement seen in in Fig. 2e and 5e of Commander.   Commander further discloses that the adhesive layer used to bond the optical layer (10) to the separation layer can be removed if a thermal release is utilized.  This would result in the release layer being in contact with both the carrier substrate and micro-optic film of Steenblik.  This configuration would also result in the carrier substrate being in contact with the focusing icons in the micro-optic layer since the other side of the optical layer is bonded to a document through adhesive layer 22 seen in Fig. 2e and 5e of Commander.  
The above references as combined fail to specifically teach or disclose that eyespots may be place upon the carrier.  Zimmer discloses a method of processing a web of material.  Zimmer discloses that it is known and conventional in the art to place eyespots upon the web so as to guide a die cutter to cut the web in a desired manner (C2, L59 – C3, L7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the eyespots of Zimmer in the product taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional means for guiding a cutter that would cut the product in a desired manner.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Hence the limitation regarding the plurality of closely spaced die cut lines at locations aligning with an edge of a stamping die is not a limitation tied to the patentability of the product since it relates to a method of producing the cut lines in the assembly.  
The above references as combined fail to specifically teach or disclose that cuts may be made into the isolated elements for tamper resistance purposes.  Whiteman discloses a photonic crystal security device (Abstract).  Whiteman discloses that it is known and conventional in the art of manufacturing security devices/patches/labels to apply a tamper evident feature such as a kiss cut to prevent removal and reapplication of a permanently applied label (i.e. “harvesting”).  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the patch of the above references as combined to include a kiss cut and would have been motivated to do so because Whiteman teaches the such a cut is a tamper evident feature to prevent removal and reapplication of a permanently applied label.
Whiteman discloses that a kiss cut may be made to prevent removal but fails to specifically disclose if the kiss cut comprises multiple cuts spaced closed together.  Both Marin (Fig. 1A, 2 and 2A) and Sato (Fig. 8A) show multiple cuts made on the label that  are spaced apart from one another wherein at least one of the cuts touch and/or align with the edges of the label.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the tamper evident cuts of Marin or Sato in the product/method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful kiss cut patterns for use as a tamper evident cut pattern for a label.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  The spacing of the cuts which act as a tamper deterrent would be considered close since they are close enough to one another to act as a tamper deterrent.  Furthermore 

  


As to claim 3, the method of claim 1 is taught as seen above.  Commander discloses the pre-patch transfer assembly comprises a plurality of alternating isolated element for transfer and background areas (Fig. 5e).  

    PNG
    media_image6.png
    203
    420
    media_image6.png
    Greyscale

As to claim 4, the method of claim 1 is taught as seen above.  Commander discloses that the adhesive layer is discontinuous such that at least one of a longitudinal or latitudinal dimension of the adhesive layer is equivalent to or smaller than a corresponding dimension of the micro-optic film material assembly.
As to claim 5, the method of claim 1 is taught as seen above.  Commander discloses that the isolated element can have a straight edge (Fig. 5c.)
As to claim 6, the method of claim 1 is taught as seen above.  Commander discloses that the separation layer may comprise a relief structure (C10, lines 9-10).
As to claim 7, the method of claim 1 is taught as seen above.  Commander discloses that the isolated element can be in the form of a patch or stripe (Fig. 5e).
Claim 8 is rejected for the substantially the same reasons as claim 1 above, Commander discloses a step of die-cutting/stamping through at least one of the adhesive layer 22 (paragraphs 12 and 40), the micro-optic film material assembly 10 or separation layer 14 to form a plurality of isolated elements for transfer  (paragraph 40).  The method of the above references as combined would have tamper evident cuts which touch and/or align with the edges of the die cutter which separates the elements from the sheet.
As to claim 9, the method of claim 8 is taught as seen above.  Commander discloses transferring the background area adjacent or surrounding the cut isolated elements form the carrier substrate and leaving the cut isolated elements for transfer (C10, L34-36).
As to claims 10 the method of claim 8 is taught a seen above.  Commander discloses transferring at least one of the plurality of isolated elements to an object to be protected (C10, L44-46).
As to claim 12, the method of claim 10 is taught as seen above. Commander discloses transferring at least one of the isolated elements comprises of contacting the adhesive layer to a security document and applying a die stamp to the carrier substrate to affix said adhesive to the security document through pressure applied by the die stamp (C10, L44-46).
As to claim 13, the method of claim 12 is taught as seen above. Commander discloses that the die stamp comprises pressure points that are in register with the plurality of isolated elements for transfer (C10, L29-31).
As to claim 21, the transfer sheet of claim 1 is taught as seen above.  Claim 21 is rejected for the same reasons as claim 1 above since the transfer patch has multiple cuts within the boundary of the isolated element.  
As to claim 22, the method of claim 8 is taught as seen above. Claim 22 is rejected for the same reasons as claim 21 to form isolated elements with a tamper resistant cut.  



Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. Examiner will address only those arguments pertinent to the rejection above.  
Applicant argues on page 9 that the limitation of “closely spaced”, when read in the context of paragraphs 43-44 of the Specification is readily understandable and that the 112(b) rejection is improper.  This argument is not persuasive since as seen in the rejection above, although Applicant discloses that die cut lines that are two millimeters (mm) apart would be considered “closely spaced”, but it is unclear as to how much further apart than 2 mm would be still be considered “closely spaced” by Applicant.    
	Applicant argues on pages 12 and 13 that none of the prior art teaches or discloses at least one die-cut element for transfer having a micro-optic film material assembly that produces a synthetic image and a plurality of closely spaced die cut lines at locations within the die-cut isolated element aligning with at least one edge of a stamping die.  This argument is not persuasive since as seen above, the patch and method of making said patch has an isolated die cut element with multiple tamper evident cuts that touch the edges of the element as disclosed by both Marin and Sato.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745